126 Mich. App. 54 (1983)
337 N.W.2d 310
PEOPLE
v.
HARPER
Docket No. 63640.
Michigan Court of Appeals.
Decided May 18, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Deputy Chief, Civil and Appeals, and Timothy A. Baughman, Principal Attorney, Research, Training and Appeals, for the people.
Robert L. Ziolkowski, for defendant on appeal.
Before: T.M. BURNS, P.J., and CYNAR and P.J. MARUTIAK,[*] JJ.
*56 PER CURIAM.
On December 17, 1981, defendant was convicted by a jury of taking possession of and driving away a motor vehicle, MCL 750.413; MSA 28.645, and was subsequently sentenced to a term of from three to five years imprisonment. He appeals as of right.
During the trial, the trial court conducted a hearing pursuant to People v Robinson, 390 Mich. 629; 213 NW2d 106 (1973), because the prosecution had not produced an endorsed witness. Even though the prosecution conceded that the witness was in fact a res gestae witness and that it had not exercised due diligence, the trial court excused production ruling that the witness's testimony would have been merely cumulative. Thus, the trial court failed to give the missing witness jury instruction. CJI 5:2:14(3).
In People v Hadley, 67 Mich. App. 688, 690-691; 242 NW2d 32 (1976), this Court said:
"We are hesitant to agree with the trial court's conclusion that the pilot's testimony would have been cumulative. We find the cumulative testimony exception to the res gestae witness rule to be most troublesome. This exception is often invoked where, as here, the court has no idea what testimony the witness might give. This Court has upheld the use of the cumulative testimony exception where `in all probability the testimony would only have been cumulative'. People v Reynold, 20 Mich. App. 397, 399; 174 NW2d 25 (1969). * * * However, such an assumption seems to run contrary to the rule which gives a defendant the benefit of any doubt in determining whether a witness be endorsed and produced. * * * Therefore, we would rather not add further support to the paradoxical situation where only through the production of a witness can a court determine whether his testimony is cumulative but where his production is excused by deeming his testimony cumulative." (Citations omitted.) *57 See also People v Rosemary Gibson, 71 Mich. App. 543, 554-555; 248 NW2d 613 (1976), lv den 400 Mich. 854 (1977). Establishing that the witness's testimony would only have been cumulative can be rather difficult when the witness is not present. Cross-examination could bring out certain facts not mentioned in the police report.
Probably to meet this concern the Supreme Court, in People v Pearson, 404 Mich. 698, 722; 273 NW2d 856 (1979), established the following procedure for handling the situation where a res gestae witness had not been produced:
"Assuming the trial judge decides that there was a lack of due diligence, * * * then the judge should instruct the jury that it may infer that the missing `witness's testimony would have been unfavorable to the prosecutor's case'. CJI 5:2:14(3). However, determination of the existence of prejudice to the defendant and possible remedies must await the verdict.'
Thus, the trial court has no more than two determinations to make in such a case before the verdict  whether or not the witness is in fact a res gestae witness and whether or not the prosecution has exercised due diligence. Therefore, the trial court erred in failing to give CJI 5:2:14(3).[1]
The prosecution urges us to affirm defendant's conviction, arguing that because the witness's testimony was in fact cumulative the trial court did not abuse its discretion in finding it cumulative. This Court will not reverse a trial court's determination that a witness's nonproduction is not prejudicial absent a clear abuse of discretion. People v Halliburton, 114 Mich. App. 47; 318 NW2d 602 *58 (1982). Before Pearson, this Court would decide such an issue even though the trial court had not held a post-verdict hearing on prejudice. E.g., People v Fiorini, 85 Mich. App. 226; 271 NW2d 180 (1978); People v Abdo, 81 Mich. App. 635; 265 NW2d 779 (1978), lv den 405 Mich. 805 (1979). However, Pearson has changed this procedure. It is not for the Court of Appeals to decide in the first instance whether or not the defendant has been prejudiced: "Whether a defendant has been prejudiced by the prosecution's failure to exercise due diligence is a factual issue which should be resolved by the trial court." Pearson, 404 Mich. 721. Therefore, the proper procedure is for us to reverse defendant's conviction "subject to the prosecution's right to seek a post-remand hearing, concerning the existence of prejudice, within 30 days from the issuance of this opinion". Pearson, 404 Mich. 727. This is the procedure that the Supreme Court itself has been following. E.g., People v Gojcaj, 411 Mich. 873 (1981); People v Woodard, 406 Mich. 863; 275 NW2d 552 (1979). See also People v McShan, 120 Mich. App. 496; 327 NW2d 509 (1982); People v Rivera, 114 Mich. App. 419; 319 NW2d 355 (1982); People v Reynolds, 93 Mich. App. 516; 286 NW2d 898 (1979).
On remand, the burden is on the prosecution to show that the failure to produce the witness did not adversely affect defendant's right to a fair trial. Pearson, 404 Mich. 725. Although the Supreme Court in Pearson specifically rejected an automatic grant of a new trial if the witness cannot be produced for the post-remand hearing, 404 Mich. 724, it has also said:
"If the prosecution can establish by other than the hearsay testimony of the missing witness that the *59 testimony would have been of no assistance to the defendant, that it merely constituted cumulative evidence, or that its absence constitutes harmless error then its burden is met and the conviction should be affirmed." People v Porter, 406 Mich. 890 (1979).[2]
Remanded with instructions to proceed according to this opinion. We retain jurisdiction pursuant to Pearson, 404 Mich. 724.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  To the extent that People v Donald, 103 Mich. App. 613, 615-616; 303 NW2d 247 (1981), diverges from the Pearson procedure in its treatment of the witness Horace Watson, we cannot follow it.
[2]  The prosecution can also meet its burden if it establishes that it could not have produced the witness at trial. Pearson, 404 Mich. 725.